Case: 15-14039   Date Filed: 02/14/2017   Page: 1 of 2


                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                           No. 15-14039
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 5:14-cv-00294-MTT-MSH



JERRICK ATKINSON,

                                            Plaintiff - Appellant,

versus

COMMISSIONER, GEORGIA DEPARTMENT OF CORRECTIONS,
WARDEN, MACON STATE PRISON,
BRANDON THOMAS,
CO I- CERT, Macon State Prison,
CAROL FOWLER,
Intake, ID Supervisor, Macon State Prison,

                                            Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Georgia
                    ________________________

                           (February 14, 2017)
               Case: 15-14039    Date Filed: 02/14/2017    Page: 2 of 2


Before HULL, MARCUS, and EDMONDSON, Circuit Judges.



PER CURIAM:



      In this Eighth Amendment case for an alleged painful injury, we vacate the

grant of summary judgment for Defendant Thomas. Viewed in the light most

favorable to Plaintiff, the evidence shows that Plaintiff’s arm could be observed to

be already in a sling at the time of the occurrence underlying the claim, Plaintiff

gave spoken notice to the Defendant officer about Plaintiff’s recent shoulder

surgery, and Defendant said expressly that he cared “nothing about” Plaintiff’s

shoulder before setting on Plaintiff. In the light of this evidence and the other

now-assumed circumstances of this case, we conclude that a jury could find for

Plaintiff on this record.

      VACATED and REMANDED.




                                          2